Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Cumberbatch (reg. #: 36114) on 6/24/2022.
The application has been amended as follows: 
Claim 11 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination (which would render obvious):
With respect to claim 1:
An annuloplasty rings comprising: 
an inner superelastic core member surrounded by an outer covering, 
the core member defining a curved relaxed shape with an open D-shape (for implant at a naïve mitral annulus) in plan view with a posterior portion connected by a pair of sides to an anterior portion including 2 free ends spaced across a gap and at least two regions of different curvatures therebetween,
when the ring substantially straightened the strain within the superelastic core member is below the yield strain (due to the curvatures and radial thicknesses of the regions thereof).
With respect to claim 12:
An annuloplasty rings comprising: 
an inner superelastic core member, 
the core member defining a curved relaxed shape in plan view with a middle portion between end regions connecting to 2 free ends spaced across a gap,
the core member having a radial thickness in the middle portion larger than a radial thickness in the end regions,
when the ring substantially straightened the strain within the superelastic core member is below the yield strain (due to the curvatures and radial thicknesses of the regions thereof).
With respect to claim 23:
An annuloplasty rings comprising: 
an inner superelastic core member surrounded by an outer covering, 
the core member defining a curved relaxed shape in plan view with 2 free ends spaced across a gap and at least two regions of different curvatures therebetween,
when the ring substantially straightened the strain within the superelastic core member is below the yield strain (due to the curvatures and radial thicknesses of the regions thereof), 
the core member is saddle shaped with the 2 free end rising upwards and a portion opposite the two free ends also rising upwards.
With respect to claim 24:
An annuloplasty rings comprising: 
an inner superelastic core member surrounded by an outer covering, 
the core member (for implant at a naïve tricuspid annulus) defining a curved relaxed shape in plan view with 2 free ends spaced across a gap and at least two regions of different curvatures therebetween,
when the ring substantially straightened the strain within the superelastic core member is below the yield strain (due to the curvatures and radial thicknesses of the regions thereof), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774